 



Exhibit 10.9
RAW WATER AND FACILITIES SHARING AGREEMENT
     THIS RAW WATER AND FACILITIES SHARING AGREEMENT is made and entered into as
of the 25th day of October, 2007, by and between Coffeyville Resources Refining
& Marketing, LLC, a Delaware limited liability company (“Refinery Company”), and
Coffeyville Resources Nitrogen Fertilizers, LLC, a Delaware limited liability
company (“Fertilizer Company”).
RECITALS
     Refinery Company owns and operates a petroleum refinery located at
Coffeyville, Kansas (the “Refinery”). Fertilizer Company owns and operates a
nitrogen fertilizer complex (the “Fertilizer Plant”) located adjacent to the
Refinery.
     Refinery Company and Fertilizer Company are each owners of an undivided
one-half interest in and to the following water rights (collectively, the “Water
Rights”):
     1. Kansas Vested Right File No. MG011, which authorizes the diversion of
surface water from the Verdigris River at the rate and quantity set forth in
such File No;
     2. Kansas Approved Application for Permit to Appropriate Water, Application
No. 43,782 with a priority date of May 14, 1999; and
     3. Contract for Industrial Water Supply, Water Purchase Contract No. 99-5
dated December 3, 1999, originally between Farmland and the Kansas Water Office
and subsequently assigned by Farmland on March 3, 2004 jointly to Refinery
Company and Fertilizer Company (“Water Contract”).
     Refinery Company owns and operates certain equipment used to withdraw and
transport raw water from the Verdigris River pursuant to the Water Rights,
including the “River Intake Structure”, the “River Water Pumps” and the “Y
Intersection”, and other raw water meters, piping and related facilities shown
in the diagram set forth in Exhibit A hereto (collectively the “Water
Facilities”).
     Fertilizer Company and Refinery Company desire to share the benefits and
the costs of the Water Rights and Water Facilities as set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     The following terms shall have the meanings set forth below, unless the
context otherwise dictates, both for purposes of this Agreement and all Exhibits
hereto:
     “Agreement” means this Raw Water and Facilities Sharing Agreement and the
Exhibit hereto, all as the same may be amended, modified or supplemented from
time to time.
     “Available Raw Water” is defined in Section 3.3.
     “Calendar Month Percentage” is defined in Section 3.2.
     “Calendar Year Percentage” is defined in Section 3.2.
     “Dispute” is defined in Section 5.1.
     “Electricity Estimate” is defined in Section 3.5(b).
     “Fertilizer Company” is defined in the preamble.
     “Fertilizer Company Representative” shall mean the plant manager of the
Fertilizer Complex or such other person as is designated in writing by
Fertilizer Company.
     “Fertilizer Plant” is defined in the first recital, and includes any
additions or other modifications made thereto from time to time.
     “Indemnitee” is defined in Section 4.1.
     “Indemnitor” is defined in Section 4.1.
     “Losses” is defined in Section 4.1.
     “Multi-Party Dispute” is defined in Section 5.2.
     “Party” and “Parties” mean the parties to this Agreement.
     “Person” means and includes natural persons, corporations, limited
partners, general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities.
     “Raw Water” means water withdrawn from the Verdigris River pursuant to the
Water Rights.
     “Raw Water Insufficiency” is defined in Section 3.3.

2



--------------------------------------------------------------------------------



 



     “Refinery” is defined in the first recital, and includes any additions or
other modifications made thereto from time to time.
     “Refinery Company” is defined in the preamble.
     “Refinery Company Representative” means the Plant Manager of Refinery
Company or such other person as is designated in writing by Refinery Company.
     “Representative” each of Fertilizer Company Representative and Refinery
Company Representative.
     “River Intake Structure” means the structure (including the diversion damn)
in the Verdigris River upon which the River Water Pumps are situated, including
any additions or other modifications made thereto from time to time.
     “River Water Pumps” means the three river water pumps situated on the River
Intake Structure and which are used to withdraw water from the Verdigris River
and pump it into the Y Intersection, including any additions or other
modifications made thereto from time to time.
     “Water Contract” is defined in paragraph 3 of the second recital.
     “Water Facilities” is defined in the third recital, and includes any
additions or other modifications made thereto from time to time..
     “Water Management Team” is defined in Article 2.
     “Water Rights” is defined in the second recital.
     “Y Intersection” means that portion of the Raw Water piping near the River
Water Pumps, as shown in the diagram set forth in Exhibit A hereto, where the
water piping splits, with one pipe leading to the Fertilizer Plant and the other
pipe leading to the Refinery, including any additions or other modifications
made thereto from time to time.
ARTICLE 2
COMPANY REPRESENTATIVES
     Fertilizer Company and Refinery Company hereby respectively designate
Fertilizer Company Representative and Refinery Company Representative for
purposes of making determinations on behalf of Fertilizer Company and Refinery
Company relating to the management, supervision and control of the Water
Facilities and the Water Rights. Fertilizer Company Representative and Refinery
Company Representative shall constitute the “Water Management Team”.

3



--------------------------------------------------------------------------------



 



ARTICLE 3
RAW WATER AND FACILITIES SHARING
     3.1 Operational Responsibility. Refinery Company shall have day-to-day
operational responsibility for the Water Facilities and the Water Rights but
shall conduct such operations at the direction of the Water Management Team. The
Water Management Team shall meet on a regular basis and at any time a
Representative reasonably requests a meeting to implement the provisions of this
Agreement and/or to ensure compliance by the Water Facilities with applicable
laws and regulations.
     3.2 Measurements of Usage. The total amount of Raw Water withdrawn from the
Verdigris River will be measured by a meter included as a part of the Water
Facilities, and the total amount of such Raw Water supplied by the Water
Facilities to the Fertilizer Plant and the Refinery, respectively, will be
measured by meters on the pipes that transport the Raw Water from the Water
Facilities to the Fertilizer Plant and the Refinery. Readings from such meters
will be communicated to each Party electronically. For purposes of this
Agreement, Raw Water will be deemed used by a Party based upon the supply of Raw
Water as measured by such meters. A percentage of usage of Raw Water supplied by
the Water Facilities to the Fertilizer Plant and the Refinery will be determined
for each calendar month (a “Calendar Month Percentage”) and for each calendar
year (a “Calendar Year Percentage”), which percentages will be determined for
each applicable period by dividing the amount of Raw Water supplied to a Party
during such period by the total Raw Water quantity withdrawn from the Verdigris
River by the Water Facilities during such period. In the event that a Party had
any complete (or substantially complete) operational outage due to a planned
turnaround, mechanical difficulties, or for any other reason, during any period
included for purposes of computing a Calendar Month Percentage or a Calendar
Year Percentage for such Party, then, notwithstanding such outage, such Party
shall be deemed to have used the same amount of Raw Water during each calendar
month in which such outage occurs as the Party used during the most recent full
calendar month ending prior to the commencement of such outage, prorated for any
partial calendar month of outage.
     3.3 Allocating Water. The Fertilizer Plant and the Refinery will each be
entitled to receive sufficient amounts of Raw Water each day to enable the
Fertilizer Plant and the Refinery to conduct their operations at the operational
levels determined to be appropriate by Fertilizer Company and Refinery Company,
respectively. Each Representative shall advise the other Representative, and the
Refinery Company personnel operating the Water Facilities, of the amount of Raw
Water required by its respective company for its operational level. If the
amount of Raw Water that the Water Facilities are capable of providing
(“Available Raw Water”) is insufficient at any time to provide the aggregate
amount of Raw Water required to operate the Fertilizer Plant and the Refinery at
their respective operational levels (“Raw Water Insufficiency”), then the
Available Raw Water shall be allocated between the Fertilizer Plant and the
Refinery on a prorated basis, which prorated basis shall be determined by
reference to the average of the Calendar Year Percentages for the Fertilizer
Plant and the Refinery, respectively, for the two full calendar year periods
most recently ending prior to the date of the applicable Raw Water
Insufficiency. Fertilizer Company and Refinery Company shall reasonably

4



--------------------------------------------------------------------------------



 



cooperate in good faith to obtain sufficient Raw Water for their respective
operational levels, including (without limitation) enforcement of all rights
which may exist under the Water Rights.
     3.4 Modifications to Facilities and Amendments to Contracts. No material
modification or alterations to, or replacements of, the Water Facilities or
their operations and no amendments or supplements to, or waivers of enforcement
of, the provisions of the Water Rights shall be made without the written consent
of each Party, which consent shall not be unreasonably withheld or delayed.
     3.5 Allocation of Costs.
     (a) Fertilizer Company and Refinery Company shall each pay their prorated
share of all costs related to the operation, maintenance, repair, modification,
alteration, or replacement of the Water Facilities and administration of the
Water Rights, which costs shall include the cost of labor, materials and other
costs reasonably allocable to the operation, maintenance, repair or replacement
of the Water Facilities, and any charges pursuant to the Water Contract, except
that payment of the cost of electricity shall be made as provided in
Section 3.5(b) below. Each Party’s prorated share of such costs shall be
determined by reference to such Party’s Calendar Year Percentage for the
calendar year in which such costs are incurred. Refinery Company shall determine
each Party’s prorated share of costs and send an annual invoice to Fertilizer
Company for Fertilizer Company’s prorated share of such costs, which invoice
will be due and payable within 15 days after receipt. Notwithstanding the
foregoing and subject to Section 3.4, in the event that any operation,
maintenance, repair, modification, alteration, or replacement of any of the
Water Facilities is required solely by reason of the requirements of one Party’s
operations, obligations to third parties, or mandates of any governmental
authority, or is caused by any acts or omissions of such Party or anyone acting
for or on behalf of such Party, then such Party shall bear all costs related to
such operation, maintenance, repair, modification, alteration, or replacement.
Notwithstanding any payment of costs by Fertilizer Company under this
Section 3.5(a), the Water Facilities shall remain the property of Refinery
Company, except as otherwise provided in Section 3.6.
     (b) Fertilizer Company shall reimburse Refinery Company for electricity
required to operate the River Water Pumps. Such reimbursement shall be
determined on a monthly basis as follows: (i) an estimate (the “Electricity
Estimate”) will be made of the amount of electricity used by the River Water
Pumps for each calendar month based on the horsepower of the pumps; (ii) the
Fertilizer’s Calendar Month Percentage for such calendar month will be
multiplied by the Electricity Estimate in order to determine the number of
kilowatt hours of electricity to be allocated to the Fertilizer Plant; and
(iii) the number of kilowatt hours will be multiplied by the rate per kilowatt
hour the Refinery pays for electricity. Refinery Company shall send a monthly
invoice for such electricity cost as calculated above to Fertilizer Company,
which invoice will be due and payable within 15 days after receipt.
     3.6 Termination of Sharing. Either Party (the “Terminating Party”) may
elect to terminate the sharing of the Water Facilities and Water Rights as
provided in this Agreement, which termination of sharing shall be effective as
of the termination date (the “Termination

5



--------------------------------------------------------------------------------



 



Date”) specified in written notice of such election by the Terminating Party to
the other Party (the “Non-Terminating Party”), provided that such notice shall
be given at least three (3) years prior to the specified Termination Date. In
the event a Terminating Party gives such a notice of termination to a
Non-Terminating Party, the Parties shall proceed in good faith to do the
following prior to the Termination Date:
     (a) The Parties will allocate and divide the Water Rights on a commercially
reasonable basis consistent with and in proportion to the average of the
Calendar Year Percentages for the Fertilizer Plant and the Refinery,
respectively, for the two full calendar year periods most recently ending prior
to the Termination Date.
     (b) The Refinery Company will grant Fertilizer Company such easements and
access over the Refinery premises as Fertilizer Company may reasonably require
in order to establish separate usage of the Water Rights as determined pursuant
to Section 3.6(a) above, including easements and access over Refinery premises
to the Verdigris River for the creation, operation, maintenance, repair and
replacement, as reasonably necessary, of a separate Raw Water intake and
distribution system for the Fertilizer Plant, provided that no such easements or
access over the Refinery premises shall have a material adverse effect on the
Refinery Company’s business or operations at the Refinery.
     (c) In the event that the Fertilizer Company is the Terminating Party, then
the Fertilizer Company shall at its cost and expense purchase and install the
additional pumps, piping, and other equipment and structures (collectively, “New
Water Facilities”) necessary for the Fertilizer Company to have a separate Raw
Water intake and distribution system for the Fertilizer Plant. In the event that
the Refinery Company is the Terminating Party, then the Fertilizer Company shall
have the option, exercisable upon written notice to the Refinery Company at
least thirty (30) months prior to the Termination Date, to either (i) purchase
and install at its cost and expense New Water Facilities necessary for the
Fertilizer Company to have a separate Raw Water intake and distribution system
for the Fertilizer Plant, or (ii) require the Refinery Company to transfer the
Water Facilities to the Fertilizer Company, as of the Termination Date, for use
by the Fertilizer Company as a separate Raw Water intake and distribution system
for the Fertilizer Plant, in which event the Fertilizer Company shall pay to the
Refinery Company an amount equal to the depreciated value of the Water
Facilities at and as of the date of transfer, as determined from the books and
records of the Refinery Company, and the Refinery Company shall purchase and
install at its cost and expense New Water Facilities necessary for the Refinery
Company to have a separate Raw Water intake and distribution system for the
Refinery. To the extent any costs and expenses are incurred by mutual agreement
of the Parties for the mutual benefit of both the Water Facilities and the New
Water Facilities, then any such costs and expenses shall be allocated as
mutually agreed upon by the Parties.
     (d) Fertilizer Company and Refinery Company shall work with, and obtain all
necessary approvals from, applicable governmental agencies and authorities to
the extent required to effectuate the separation of Water Rights, installation
of any New Water Facilities, and other actions as contemplated in this
Section 3.6.

6



--------------------------------------------------------------------------------



 



ARTICLE 4
INDEMNIFICATION
     4.1 Indemnification Obligations. Each of the Parties (each, an
“Indemnitor”) shall indemnify, defend and hold the other Party and its
respective officers, directors, members, managers and employees (each, an
“Indemnitee”) harmless from and against all liabilities, obligations, claims,
losses, damages, penalties, deficiencies, causes of action, costs and expenses,
including, without limitation, attorneys’ fees and expenses (collectively,
“Losses”) imposed upon, incurred by or asserted against the Person seeking
indemnification that are caused by, are attributable to, result from or arise
out of the breach of this Agreement by the Indemnitor or the negligence or
willful misconduct of the Indemnitor, or of any officers, directors, members,
managers, employees, agents, contractors and/or subcontractors acting for or on
behalf of the Indemnitor. Any indemnification obligation pursuant to this
Article 4 with respect to any particular Losses shall be reduced by all amounts
actually recovered by the Indemnitee from third parties, or from applicable
insurance coverage, with respect to such Losses. Upon making any payment to any
Indemnitee, the Indemnitor shall be subrogated to all rights of the Indemnitee
against any third party in respect of the Losses to which such payment relates,
and such Indemnitee shall execute upon request all instruments reasonably
necessary to evidence and perfect such subrogation rights. If the Indemnitee
receives any amounts from any third party or under applicable insurance coverage
subsequent to an indemnification payment by the Indemnitor, then such Indemnitee
shall promptly reimburse the Indemnitor for any payment made or expense incurred
by such Indemnitor in connection with providing such indemnification payment up
to the amount received by the Indemnitee, net of any expenses incurred by such
Indemnitee in collecting such amount.
     4.2 Indemnification Procedures.
     (a) Promptly after receipt by an Indemnitee of notice of the commencement
of any action that may result in a claim for indemnification pursuant to this
Article 4, the Indemnitee shall notify the Indemnitor in writing within 30 days
thereafter; provided, however, that any omission to so notify the Indemnitor
will not relieve it of any liability for indemnification hereunder as to the
particular item for which indemnification may then be sought (except to the
extent that the failure to give notice shall have been materially prejudicial to
the Indemnitor) nor from any other liability that it may have to any Indemnitee.
The Indemnitor shall have the right to assume sole and exclusive control of the
defense of any claim for indemnification pursuant to this Article 4, including
the choice and direction of any legal counsel.
     (b) An Indemnitee shall have the right to engage separate legal counsel in
any action as to which indemnification may be sought under any provision of this
Agreement and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnitee unless (i) the
Indemnitor has agreed in writing to pay such fees and expenses, (ii) the
Indemnitor has failed to assume the defense thereof and engage legal counsel
within a reasonable period of time after being given the notice required above,
or (iii) the Indemnitee shall have been advised by its legal counsel that
representation of such Indemnitee and other parties by the same legal counsel
would be

7



--------------------------------------------------------------------------------



 



inappropriate under applicable standards of professional conduct (whether or not
such representation by the same legal counsel has been proposed) due to actual
or potential conflicts of interests between them. It is understood, however,
that to the extent more than one Indemnitee is entitled to engage separate legal
counsel at the Indemnitor’s expense pursuant to clause (iii) above, the
Indemnitor shall, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the reasonable fees
and expenses of only one separate firm of attorneys at any time for all such
Indemnitees having the same or substantially similar claims against the
Indemnitor, unless but only to the extent the Indemnitees have actual or
potential conflicting interests with each other.
     (c) The Indemnitor shall not be liable for any settlement of any action
effected without its written consent, but if settled with such written consent,
or if there is a final judgment against the Indemnitee in any such action, the
Indemnitor agrees to indemnify and hold harmless the Indemnitee to the extent
provided above from and against any loss, claim, damage, liability or expense by
reason of such settlement or judgment.
ARTICLE 5
DISPUTES
     5.1 Resolution of Disputes. The Parties shall in good faith attempt to
resolve promptly and amicably any dispute between the Parties arising out of or
relating to this Agreement (each a “Dispute”) pursuant to this Article 5. The
Parties shall first submit the Dispute to the Fertilizer Company Representative
and the Refinery Company Representative, who shall then meet within fifteen
(15) days to resolve the Dispute. If the Dispute has not been resolved within
forty-five (45) days after the submission of the Dispute to the Fertilizer
Company Representative and the Refinery Company Representative, the Dispute
shall be submitted to a mutually agreed non-binding mediation. The costs and
expenses of the mediator shall be borne equally by the Parties, and the Parties
shall pay their own respective attorneys’ fees and other costs. If the Dispute
is not resolved by mediation within ninety (90) days after the Dispute is first
submitted to the Refinery Company Representative and the Fertilizer Company
Representative as provided above, then the Parties may exercise all available
remedies. The foregoing procedure shall not prohibit a Party from seeking
injunctive relief to enforce use of the Water Rights or the supply of Raw Water
as contemplated herein while any such Dispute or any such proceedings are
pending.
     5.2 Multi-Party Disputes. The Parties acknowledge that they or their
respective affiliates contemplate entering or have entered into various
additional agreements with third parties that relate to the subject matter of
this Agreement and that, as a consequence, Disputes may arise hereunder that
involve such third parties (each a “Multi-Party Dispute”). Accordingly, the
Parties agree, with the consent of such third parties, that any such Multi-Party
Dispute, to the extent feasible, shall be resolved by and among all the
interested parties consistent with the provisions of this Article 5.

8



--------------------------------------------------------------------------------



 



ARTICLE 6
COOPERATION AND SUSPENSIONS
     6.1 Cooperation. Fertilizer Company and Refinery Company each hereby agree
reasonably to cooperate with the other in good faith in implementing and
administering this Agreement. Refinery Company and Fertilizer Company shall
cause their respective personnel located at the Refinery and the Fertilizer
Plant to fully cooperate with, and comply with the reasonable requests of, the
other Party and its employees, agents and contractors to support such other
Party’s operations in a safe and efficient manner; provided, however, that
nothing in this Article 6 shall require the expenditure of any monies other than
may otherwise be required elsewhere in this Agreement.
     6.2 Suspension of Supply.
     (a) Temporary Suspension for Repairs/Maintenance. The supply of Raw Water
by the Water Facilities may be temporarily suspended by the Refinery Company for
such periods of time as are necessary to carry out scheduled maintenance or
necessary repairs or improvements to the Water Facilities. In connection with
any such temporary suspension, Refinery Company may elect to reduce, interrupt,
allocate, alter or change the supply of Raw Water required to be provided
hereunder, provided that, except in the case of emergencies, the Refinery
Company shall deliver not less than thirty (30) days prior written notice to the
Fertilizer Company of any planned temporary suspension, including relevant
details relating to the proposed reduction, interruption, allocation, alteration
or change in the supply of Raw Water as a result of such temporary suspension.
Upon the occurrence and during the continuation of such a temporary suspension,
the parties shall cooperate to attempt to minimize or reduce the effect of such
temporary suspension on each Party’s operations.
     (b) Emergency Repairs. Refinery Company shall provide notice to the
Fertilizer Company as soon as reasonably possible (and in any event within
twenty-four (24) hours) in the event of any emergency repair or unplanned
required maintenance that is affecting or will affect provision of the Raw Water
hereunder. Refinery Company shall use commercially reasonable efforts to
complete any such emergency repairs in a timely manner and to resume the
provision of Raw Water hereunder as soon as reasonably practicable.
     (c) Operation by Fertilizer Company. In the event that the provision of Raw
Water hereunder is suspended due to any inability or failure of Refinery Company
(other than in connection with any suspensions contemplated in Sections 6.2(a)
or (b) above) to provide Raw Water in accordance with the terms of this
Agreement, then Fertilizer Company shall, during the period of such suspension,
have the right to access the Water Facilities for the purpose of operating the
Water Facilities in a manner consistent with the operation thereof as otherwise
contemplated in this Agreement.

9



--------------------------------------------------------------------------------



 



ARTICLE 7
LIMITATION OF LIABILITY
     In no event, whether based on contract, indemnity, warranty, tort
(including negligence), strict liability or otherwise, shall either Party, its
employees, suppliers or subcontractors, be liable for loss of profits or revenue
or special, incidental, exemplary, punitive or consequential damages; provided,
however, that the foregoing limitation shall not preclude recourse to any
insurance coverage maintained by the Parties.
ARTICLE 8
AUDIT AND INSPECTION RIGHTS
     Refinery Company and Fertilizer Company shall each (“Requesting Party”)
have the right, upon reasonable written notice to the other Party (“Other
Party”), to audit, examine and inspect, at reasonable times and locations, all
documentation, records, equipment, facilities, and other items owned or under
the control of the Other Party that are reasonably related to the Water Rights
or Water Facilities, solely for the purpose of confirming the measurement or
pricing of, or tolerances or specifications of, any Feedstocks or Services,
confirming compliance and performance by the Other Party, or exercising any
rights of the Requesting Party, under this Agreement.
ARTICLE 9
TERM
     The term of this Agreement shall continue until the earlier of: (a) the
separation of the Water Facilities and the Water Rights into two independent
sets of facilities and contractual arrangements for the benefit of Fertilizer
Company and Refinery Company as provided in Section 3.6, or (b) the written
agreement of Refinery Company and Fertilizer Company to terminate this
Agreement. The Parties agree that upon and after any such termination of this
Agreement, any liabilities of any Party arising from any act, breach or
occurrence prior to termination will remain with such Party, and the Parties’
rights and obligations under ARTICLES 4, 5, 7, 8, 10, 11, 12, and 14 will
survive such termination of this Agreement.
ARTICLE 10
ASSIGNMENT
     This Agreement shall extend to and be binding upon the Parties hereto,
their successors and permitted assigns. Either Party may assign its rights and
obligations hereunder solely (i) to an affiliate under common control with the
assigning Party, provided that any such assignment shall require the prior
written consent of the other Party hereto (such consent not to be unreasonably
withheld or delayed), and provided that the applicable assignee agrees, in a
written instrument delivered to (and reasonably acceptable to) such other Party,
to be fully bound hereby, or (ii) to a Party’s lenders for collateral security
purposes, provided that in the case of any

10



--------------------------------------------------------------------------------



 



such assignment each Party agrees (x) to cooperate with the lenders in
connection with the execution and delivery of a customary form of lender consent
to assignment of contract rights and (y) any delay or other inability of a Party
to timely perform hereunder due to a restriction imposed under the applicable
credit agreement or any collateral document in connection therewith shall not
constitute a breach hereunder. In addition, each Party agrees that it will
assign its rights and obligations hereunder to a transferee acquiring all or
substantially all of the equity in or assets of the assigning Party related to
the Refinery or Fertilizer Plant (as applicable), which transferee must be
approved in writing by the non-assigning Party (such approval not to be
unreasonably withheld or delayed) and must agree in writing (with the
non-assigning Party) to be fully bound hereby.
ARTICLE 11
GOVERNING LAW AND VENUE
     THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF KANSAS WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF
SAID STATE. THE PARTIES AGREE THAT ANY ACTION BROUGHT IN CONNECTION WITH THIS
AGREEMENT MAY BE MAINTAINED IN ANY COURT OF COMPETENT JURISDICTION LOCATED IN
THE STATE OF KANSAS, AND EACH PARTY AGREES TO SUBMIT PERSONALLY TO THE
JURISDICTION OF ANY SUCH COURT AND HEREBY WAIVES THE DEFENSES OF FORUM
NON-CONVENIENS OR IMPROPER VENUE WITH RESPECT TO ANY ACTION BROUGHT IN ANY SUCH
COURT IN CONNECTION WITH THIS AGREEMENT.
ARTICLE 12
NOTICE
     Any notice, request, correspondence, information, consent or other
communication to any of the Parties required or permitted under this Agreement
will be in writing (including telex, telecopy, or facsimile) and will be given
by personal service or by telex, telecopy, facsimile, overnight courier service,
or certified mail with postage prepaid, return receipt requested, and properly
addressed to such Party and shall be effective upon receipt. For purposes hereof
the proper address of the Parties will be the address stated beneath the
corresponding Party’s name below, or at the most recent address given to the
other Parties hereto by notice in accordance with this Article:

          If to Refinery Company, to:   With a copy to:
 
        Coffeyville Resources   Edmund S. Gross,      Refining & Marketing, LLC
  Vice President and General Counsel 400 N. Linden St., P.O. Box 1566   CVR
Energy, Inc. Coffeyville, Kansas 67337   10 E. Cambridge Circle, Ste. 250
Attention: Executive Vice President,   Kansas City, Kansas 66103
 
  Refining Operations   Facsimile: (913) 981-0000
Facsimile:
  (620) 251-1456    

11



--------------------------------------------------------------------------------



 



          If to Fertilizer Company, to:   With a copy to:
 
        Coffeyville Resources   Edmund S. Gross,      Nitrogen Fertilizers, LLC
  Vice President and General Counsel 701 E. Martin St., P.O. Box 5000   CVR
Energy, Inc. Coffeyville, Kansas 67337   10 E. Cambridge Circle, Ste. 250
Attention: Executive Vice President and   Kansas City, Kansas 66103
 
  Fertilizer General Manager   Facsimile: (913) 981-0000
Facsimile:
  (620) 252-4357    

or such other addresses as either Party designates by registered or certified
mail addressed to the other Party.
ARTICLE 13
EXHIBITS
     Exhibit A attached hereto is incorporated herein and made a part of this
Agreement by reference thereto.
ARTICLE 14
MISCELLANEOUS
     14.1 Headings. The headings used in this Agreement are for convenience only
and shall not constitute a part of this Agreement.
     14.2 Independent Contractors. The Parties acknowledge and agree that
neither Party, by reason of this Agreement, shall be an agent, employee or
representative of the other with respect to any matters relating to this
Agreement, unless specifically provided to the contrary in writing by the other
Party. This Agreement shall not be deemed to create a partnership or joint
venture of any kind between Refinery Company and Fertilizer Company.
     14.3 Amendments and Waiver. This Agreement may not be amended, modified or
waived except by a writing signed by all Parties to this Agreement that
specifically references this Agreement and specifically provides for an
amendment, modification or waiver of this Agreement. No waiver of or failure or
omission to enforce any provision of this Agreement or any claim or right
arising hereunder shall be deemed to be a waiver of any other provision of this
Agreement or any other claim or right arising hereunder.
     14.4 Construction and Severability. Every covenant, term and provision of
this Agreement shall be construed simply according to its fair meaning and in
accordance with industry standards and not strictly for or against either Party.
Every provision of this Agreement is intended to be severable. If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity or legality of the
remainder of this Agreement.

12



--------------------------------------------------------------------------------



 



     14.5 Waiver. The waiver by either Party of any breach of any term, covenant
or condition contained in this Agreement shall not be deemed to be a waiver of
such term, covenant or condition or of any subsequent breach of the same or of
any other term, covenant or condition contained in this Agreement. No term,
covenant or condition of this Agreement will be deemed to have been waived
unless such waiver is in writing.
     14.6 Governing Principles. It is the general intent and agreement of the
Parties that, except as otherwise expressly provided in this Agreement,
Fertilizer Company shall pay the cost of performing its obligations and
exercising its rights hereunder, and Refinery Company shall pay the cost of
performing its obligations and exercising its rights hereunder.
     14.7 Third-Party Beneficiaries. Except as expressly provided herein, none
of the provisions of this Agreement are intended for the benefit of any Person
except the Parties and their respective successors and permitted assigns.
     14.8 Specific Performance. Recognizing that remedies at law, for any breach
or threatened breach by a Party hereunder that adversely affects use of the
Water Rights or the supply of Raw Water as contemplated herein, will be
inadequate and each Party, in addition to such other remedies that may be
available to it at law or in equity, will be entitled to injunctive relief,
including a mandatory injunction, to be issued by any court of competent
jurisdiction ordering compliance with this Agreement or enjoining and
restraining a Party, and each and every person and entity acting in concert or
participation with such Party, from such breach or continuation of such breach
and, in addition thereto, such Party will, subject to Article 7, be liable to
the other Party for all ascertainable damages, including costs and reasonable
attorneys’ fees, sustained by such other Party by reason of such breach or
threatened breach.
     14.9 Entire Agreement. This Agreement, including all Exhibits hereto,
constitutes the entire, integrated agreement between the Parties regarding the
subject matter hereof and supersedes any and all prior and contemporaneous
agreements, representations and understandings of the Parties, whether written
or oral, regarding the subject matter hereof.
[signature page follows]

13



--------------------------------------------------------------------------------



 




Signature Page
to
Raw Water and Facilities Sharing Agreement
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first set forth above.

                              COFFEYVILLE RESOURCES REFINING & MARKETING, LLC  
    COFFEYVILLE RESOURCES
NITROGEN FERTILIZERS, LLC    
 
                           
By:
  /s/ Robert W. Haugen          
By:
  /s/ Kevan A. Vick                                
 
  Name:
Title:   Robert W. Haugen
Executive Vice President,
Refining Operations               Name:    Kevan A. Vick
Title:      Executive Vice President and
               Fertilizer General Manager    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
See attached diagram of the Verdigris River, the River Intake Structure,
the River Water Pumps, the Y Intersection, and other Raw Water piping and
facilities included in the “Water Facilities”.

A-1